      4:20-cv-04334-BHH        Date Filed 09/13/21     Entry Number 23        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Tonia Cantrell,                      )
                                     )
                      Plaintiff,     )
                                     )
v.                                   )              Civil Action No. 4:20-cv-4334-BHH
                                     )
Kilolo Kijakazi, Acting Commissioner )
of Social Security Administration,   )
                                     )
                      Defendant.     )
________________________________)

       This matter is before the Court upon Plaintiff’s motion for attorney’s fees pursuant

to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. In the motion, Plaintiff

seeks attorney’s fees in the amount of $1,330.53. On September 8, 2021, Defendant filed

a response to Plaintiff’s motion, notifying the Court that Defendant does not oppose

Plaintiff’s request. (ECF No. 21.)

       Attorney’s fees may be awarded pursuant to EAJA where the government’s position

is not substantially justified. The substantial justification test is one of reasonableness in

law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988). The district court has

broad discretion to set the attorney fee amount. “[A] district court will always retain

substantial discretion in fixing the amount of an EAJA award. Exorbitant, unfounded, or

procedurally defective fee applications . . . are matters that the district court can recognize.”

Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing

Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure to

act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as
       4:20-cv-04334-BHH             Date Filed 09/13/21          Entry Number 23            Page 2 of 2




amended by P.L. 99-80, § 2(c)(2)(B).

        After consideration, it is hereby ORDERED that Plaintiff’s motion (ECF No. 20) is

granted, and Plaintiff is awarded $1,330.53 in attorney’s fees pursuant to EAJA. The

Commissioner will determine whether Plaintiff has any outstanding federal debt to be offset

from the attorney’s fees, and if Plaintiff has no outstanding federal debt, then the

Commissioner will honor Plaintiff’s assignment of attorney’s fees to counsel and make the

check payable to Plaintiff’s counsel. However, if Plaintiff has outstanding federal debt, then

the Commissioner will make the check payable to Plaintiff directly and deliver the check to

the business address of Plaintiff’s counsel, and the amount of fees payable to Plaintiff will

be the balance of the stipulated attorney’s fees remaining after subtracting the amount of

Plaintiff’s outstanding federal debt. If Plaintiff’s outstanding federal debt exceeds the

stipulated amount of attorney’s fees, then the stipulated amount will be used to offset that

debt and no amount shall be paid to Plaintiff.1

        IT IS SO ORDERED.

                                                              /s/Bruce H. Hendricks
                                                              United States District Judge

September 13, 2021
Charleston, South Carolina




        1
           As the Supreme Court made clear in Astrue v. Ratliff, attorney’s fees under EAJA are made payable
to the prevailing litigant and not to the litigant’s attorney. 560 U.S. 586, 598 (2010) (holding that the plain text
of EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting EAJA fees to an offset of any
pre-existing federal debts).

                                                         2
